 

Exhibit 10.2

 

MRI INTERVENTIONS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

This Non-Employee Director Compensation Plan (this “Plan”) sets forth the
compensation for non-employee members of the MRI Interventions, Inc. Board of
Directors (the “Board”). This Plan applies only to non-employee members of the
Board and is not applicable to employee members of the Board. This Plan will
remain in effect until it is revised or rescinded by further action of the
Board.

 

Retainers and Meeting Fees

 

The following table sets forth the fees to be paid to the non-employee directors
of MRI Interventions, Inc. (the “Company”):

 

Board of Directors:

       

Annual retainer per director

  $ 15,000

Fee per meeting of the Board (in-person)

  $ 1,000

Fee per meeting of the Board (telephonic)

  $ 500          

Audit Committee:

       

Annual retainer for chairperson

  $ 8,000

Annual retainer for other members

  $ 4,000

Fee per meeting

  $ 0          

Compensation Committee:

       

Annual retainer for chairperson

  $ 6,000

Annual retainer for other members

  $ 3,000

Fee per meeting

  $ 0          

Corporate Governance and Nominating Committee:

       

Annual retainer for chairperson

  $ 6,000

Annual retainer for other members

  $ 3,000

Fee per meeting

  $ 0

 

The above retainers are paid in quarterly installments, in arrears. Each
director may elect to have the Company pay all or a portion of his or her fees
in shares of the Company’s common stock (“Common Stock”), in lieu of cash, in
accordance with the rules and procedures established from time to time by the
Board. Any such shares of Common Stock issued pursuant to this Plan may consist,
in whole or in part, of authorized and unissued shares, treasury shares or
shares purchased on the open market.

 

The Company also reimburses each non-employee director for reasonable travel and
other expenses in connection with attending meetings of the Board.

 

 
 

--------------------------------------------------------------------------------

 

 

Stock Options – New Director One-Time Grant

 

Upon an individual becoming a non-employee director for the first time, the new
director will receive a stock option grant entitling him/her to purchase 45,000
shares* of the Company’s common stock. Such options will vest in equal annual
installments over three years. The exercise price of these options will equal
the “fair market value” of the Company’s common stock on the date of grant.

 

* Such number of shares to be equitably and proportionately adjusted to reflect
and take into account any unusual or non-recurring transaction that affects the
Company’s common stock, including a recapitalization, stock split, reverse stock
split, split-up, combination or other similar corporate transaction or event.

 

Stock Options - Annual Grants

 

Any individual who serves as a non-employee director on the day following an
annual meeting of the Corporation’s stockholders will receive a stock option
grant entitling him/her to purchase 20,000 shares* of the Company’s common
stock. Such options will vest on the earlier of the first anniversary of the
grant date or the day immediately preceding the next annual meeting of
stockholders. The exercise price of these options will equal the “fair market
value” of the Company’s common stock on the date of grant.

 

* Such number of shares to be equitably and proportionately adjusted to reflect
and take into account any unusual or non-recurring transaction that affects the
Company’s common stock, including a recapitalization, stock split, reverse stock
split, split-up, combination or other similar corporate transaction or event.

 

Option Term

 

Each non-employee director stock option will terminate upon the earlier to occur
of: (i) ten years from the date of grant; (ii) 12 months after the director
dies; (iii) 12 months after the director ceases to be a director due to
disability; or (iv) three months after the director ceases to be a director for
any reason other than death or disability.

 

Plan Revision History

 

 

-

Original Plan – Effective January 1, 2013

 

-

Amended and restated by the Board on June 13, 2013

 